DETAILED ACTION
Status of Claims
Claim 9 is currently amended.
Claims 1-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/13/2020, 10/12/2020, 10/12/2020, 12/01/2020, 12/01/2020, and 02/04/2021 are being considered by the examiner.


Response to Arguments
Applicant’s arguments and amendments, filed 11/27/2020, with respect to the 35 USC 112 rejection(s) have been fully considered and are persuasive.  The 35 USC 112 rejection of 08/26/2020 has been withdrawn. 
Applicant’s arguments, filed 11/27/2020, with respect to the 35 USC 103 rejection of Claims 1-6 have been fully considered and are persuasive.  The 35 USC 103 rejection of Claims 1-6 of 08/26/2020 has been withdrawn. However, Applicant's arguments filed 11/27/2020 with respect to the 35 USC 103 rejection of claims 7-20 have been fully considered but they are not persuasive. Applicant argues that Independent Claims should be allowable because claims 7 and 15 disclose features somewhat similar to those in claim 1. Examiner respectfully disagrees, Neither of these claims recites presenting the .


Allowable Subject Matter
Claims 1-6 are allowed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9, 11, 13-16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crespo et al. (US 2007/0271147) in view of Swamy et al. (US 2011/0040651), and further in view of Udumudi et al. (US 2016/0019628).
Regarding Claim 7, Crespo discloses A virtual cart system comprising: one or more memories configured to store computer-readable instructions; and one or more processors configured to execute the computer-readable instructions to: (See paragraph [0018], [0020])
receive, at the virtual cart system and from a first merchant server associated with a first merchant or from a buyer device accessing a virtual cart via an ecommerce channel associated with the first merchant, an identification of a buyer and an identification of a first item to purchase from the first merchant, wherein the first merchant conducts ecommerce transactions via the ecommerce channel ;
add, at the virtual cart system, information related to the first item and the first merchant to the virtual cart, wherein the virtual cart is associated with the buyer based on the identification of the buyer (See paragraph [0021] disclosing single shopping cart associated with a customer can store items from multiple merchants, [0023], [0042]-[0043]);
receive, at the virtual cart system and from the first merchant server or from the buyer device, an indication to order the first item for the buyer, an indication of delivery fulfilment of the first item, and an indication that the buyer has paid or will pay for the first item as part of an ecommerce transaction with the first merchant or that the buyer will pay for the first item as part of an in-store transaction using a first merchant point-of-sale device of the first merchant (See paragraph [0044] disclosing shipping options in cart, [0047] disclosing payment options, [0055] disclosing allowing customer to specify payment and shipping methods for transaction from multiple different merchants);
transmit, from the virtual cart system and to the first merchant server or to the first merchant point-of-sale device, the indication to order the first item for the buyer (See paragraph [0021] disclosing single shopping cart associated with customer can store items from multiple merchants, broker operates system and fills interactions between customer and merchant, [0047] disclosing payment options, [0048] broker gets customer payment information and then supplies that payment to the merchant’s purchase module to effect purchase on behalf of the customer, [0056]);
initiate, at the virtual cart system, payment processing for the first item using payment information of the buyer as part of the ecommerce transaction or as part of the in-store transaction (See paragraph [0021] disclosing single shopping cart associated with customer can store items from multiple merchants, broker operates system and fills interactions between customer and merchant, [0047] 
transmit, from the virtual cart system and to the first merchant server or to the first merchant point-of-sale device, an indication that the buyer paid for the first item and that the first merchant may release the first item to the buyer (See paragraph [0056] disclosing coordinating release of the items to the customer).

Crespo does not expressly provide for the first merchant conducting in-store transactions and indication of pick up fulfillment/payment at merchant POS device.
However, Swamy discloses the first merchant conducting in-store transactions and indication of pick up fulfillment/payment at merchant POS device (Swamy: see paragraph [0024] disclosing scheduling delivery and/or pickup of ordered items, [0029], [0033]-[0034], [0039] disclosing allow user to make informed decisions regarding item pickup or delivery, [0048] disclosing customer delaying payment until customer actually picks up the items, [0052] disclosing kiosk for payment at pickup location).
The system of Swamy is applicable to the system of Crespo as they both share characteristics and capabilities, namely, they are directed to ordering items online. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the communicated information as taught by Crespo with the item information including a corresponding pickup time for the buyer to pick up at least one of the item as taught by Swamy. One of ordinary skill in the art at the time of filing would have been motivated to expand the system of Crespo in order to allow the user to make informed decisions regarding ordered item pickup and/or delivery (H0039).
Neither Crespo nor Swamy expressly provide for the virtual cart remains accessible to the buyer via the ecommerce channel associated with the first merchant throughout navigation on the ecommerce channel by the buyer. However, Udumudi discloses the virtual cart remains accessible to the buyer via the ecommerce channel associated with the first merchant throughout navigation on the ecommerce channel by the buyer (Udumudi: see at least paragraph [0007] disclosing viewing plurality of merchant websites, [0008] disclosing user navigating thru merchant website and providing the universal shopping cart at the merchant website separate form a merchant shopping cart, [0051] disclosing navigate between first second, etc. websites and each website includes the same sidebar with universal shopping cart , [0059] disclosing buttons, [0065] user clicking on one of links can navigate to website of merchant and website may provide sidebar which provides button to plurality of merchant websites, button to facilitate checkout, etc., [0071], [0081] disclosing website includes sidebar depicting universal shopping cart while viewing merchant website can click a  on product and update universal shopping cart for user , [0082], [0091], [0099]).
The system of Udumudi is applicable to the system of Crespo/Swamy as they both share characteristics and capabilities, namely, they are directed to ordering items online. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the communicated information as taught by Crespo with the universal shopping cart at multiple websites accessible to the buyer as taught by Udumudi. One of ordinary skill in the art at the time of filing would have been motivated to expand the system of Crespo in order to allow the user to make checkout speedier. See Udumudi: at least paragraph [0003], [0006].

Regarding Claim 8, Crespo, Swamy, and Udumudi teach or suggest all of the limitations of claim 7. Additionally, the combination discloses wherein the one or more processors are configured to execute the computer-readable instructions to: receive, at the virtual cart system and from a second merchant server associated with a second merchant or from the buyer device, an identification of the buyer and an identification of a second item to purchase from the second merchant, wherein the second merchant conducts at least one of ecommerce transactions or in- store transactions in association with the second merchant server; add, at the virtual cart system, information related to the second item and the second merchant to the virtual cart associated with the buyer based on the identification of the buyer; receive, at the virtual cart system and from the first merchant server or from buyer device, an indication to order the second item for the buyer, an indication of pick up fulfilment or delivery fulfilment of the second item, and an indication that the 61Docket No. 085091-639589_SQ-0232-US2-C1 buyer has paid or will pay for the second item as part of another ecommerce transaction with the second merchant or that the buyer will pay for the second item as part of another in-store transaction using a second merchant point-of-sale device of the second merchant; transmit, from the virtual cart system and to the second merchant server, the indication to order the second item for the buyer; initiate payment processing for the second item using the payment information of the buyer as part of the other ecommerce transaction or as part of the other in-store transaction with the second merchant; and transmit, from the virtual cart system and to the second merchant server or to the second merchant point-of-sale device, a second notification that the buyer paid for the second item and that the second merchant may release the second item to the buyer (Crespo: see paragraph [0026], [0045] disclosing shopping cart that uniquely identifies customer, [0051]-[0052] disclosing customer profile for virtual cart, [0062] disclosing creation of shopping cart, [0021] disclosing single shopping cart associated with a customer can store items from multiple merchants, [0023], [0042]-[0043], [0043], [0045], [0064] disclosing displaying the cart with various options, 0044] disclosing shipping options in cart, [0047] disclosing payment options, [0055] disclosing allowing customer to specify payment and shipping methods for transaction from multiple different merchants, [0047] disclosing payment options, [0048] broker gets customer payment information and then supplies that payment to the merchant’s purchase module to effect purchase on behalf of the customer, [0056] disclosing coordinating release of the items to the customer; Swamy: see paragraph [0024] disclosing scheduling delivery and/or pickup of ordered items, [0029], [0033]-[0034], [0039] disclosing allow user to make informed decisions regarding 

Regarding Claim 15, Crespo discloses One or more non-transitory computer-readable media comprising computer- readable instructions, which when executed by one or more processors of virtual cart system, cause the virtual cart system to: (See paragraph [0018], [0020])
receive, at the virtual cart system and from a first merchant server associated with a first merchant or from a buyer device, an identification of a buyer and an identification of a first item to purchase from the first merchant (See paragraph [0021] disclosing single shopping cart associated with a customer can store items from multiple merchants, [0023], [0042]-[0043], [0062]);
receive, at the virtual cart system and from a second merchant server associated with a second merchant or from the buyer device, the identification of the buyer and an identification of a second item to purchase from the second merchant, wherein the second merchant conducts ecommerce transactions using a second ecommerce channel in association with the second merchant server (See paragraph [0021] disclosing single shopping cart associated with a customer can store items from multiple merchants, [0023], [0042]-[0043], [0062]);
add, at the virtual cart system, information related to the first item, the first merchant, the second item and the second merchant to a virtual cart associated with the buyer based on the identification of the buyer (See paragraph [0021] disclosing single shopping cart associated with a customer can store items from multiple merchants, [0023], [0042]-[0043], [0045], [0064] disclosing displaying the cart with various options), 
receive, at the virtual cart system and from the first merchant server and the second merchant server or from the buyer device, an indication to order the first item and the second item, an indication of pick up fulfilment or delivery fulfilment of the first item or the second item, and an indication that the buyer has paid or will pay for the second item as part of an ecommerce transaction with the second merchant (See paragraph [0044] disclosing shipping options in cart, [0047] disclosing payment options, [0055] disclosing allowing customer to specify payment and shipping methods for transaction from multiple different merchants);
transmit, from the virtual cart system, a first indication to the first merchant server indicating that a first order for the first item has been placed by the buyer (See paragraph [0021] disclosing single shopping cart associated with customer can store items from multiple merchants, broker operates system and fills interactions between customer and merchant, [0047] disclosing payment options, [0048] broker gets customer payment information and then supplies that payment to the merchant’s purchase module to effect purchase on behalf of the customer, [0056]);
 transmit, from the virtual cart system, a second indication to the second merchant server indicating that a second order for the second item has been placed by the buyer (See paragraph [0021] disclosing single shopping cart associated with customer can store items from multiple merchants, broker operates system and fills interactions between customer and merchant, [0047] disclosing payment options, [0048] broker gets customer payment information and then supplies that payment to the merchant’s purchase module to effect purchase on behalf of the customer, [0056]);
 initiate, at the virtual cart system, payment processing for the first item and the second item using payment information of the buyer (See paragraph [0021] disclosing single shopping cart associated with customer can store items from multiple merchants, broker operates system and fills interactions between customer and merchant, [0047] disclosing payment options, [0048] broker gets customer payment information and then supplies that payment to the merchant’s purchase module to effect purchase on behalf of the customer);
transmit, from the virtual cart system and to a first merchant device, a first notification that the buyer paid for the first item and that the first merchant may release the first item to the buyer (See paragraph [0056] disclosing coordinating release of the items to the customer); and 
transmit, from the virtual cart system and to a second merchant device, a second notification that the buyer tendered payment for the second item and that the second merchant may release the second item to the buyer (See paragraph [0056] disclosing coordinating release of the items to the customer).
Crespo does not expressly provide for wherein the first merchant conducts in-store transactions and has a first ecommerce channel in association with the first merchant server for a user to place orders with the first merchant and an indication that the buyer will pay for the first item as part of an in-store transaction using a first merchant point-of-sale device of the first merchant.
However, Seamy discloses wherein the first merchant conducts in-store transactions and has a first ecommerce channel in association with the first merchant server for a user to place orders with the first merchant and an indication that the buyer will pay for the first item as part of an in-store transaction using a first merchant point-of-sale device of the first merchant (Swamy: see paragraph [0024] disclosing scheduling delivery and/or pickup of ordered items, [0029], [0033]-[0034], [0039] disclosing allow user to make informed decisions regarding item pickup or delivery, [0048] disclosing customer delaying payment until customer actually picks up the items, [0052] disclosing kiosk for payment at pickup location).
The system of Swamy is applicable to the system of Crespo as they both share characteristics and capabilities, namely, they are directed to ordering items online. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the communicated information as taught by Crespo with the item information including a corresponding pickup time for the buyer to pick up at least one of the item as taught by Swamy. One of ordinary skill in the art at the time of filing would have been 
Neither Crespo nor Swamy expressly provide for the virtual cart remains accessible to the buyer via the first ecommerce channel and the second ecommerce channel throughout navigation on the first ecommerce channel or the second ecommerce channel by the buyer. However, Udumudi discloses the virtual cart remains accessible to the buyer via the first ecommerce channel and the second ecommerce channel throughout navigation on the first ecommerce channel or the second ecommerce channel by the buyer (Udumudi: see at least paragraph [0007] disclosing viewing plurality of merchant websites, [0008] disclosing user navigating thru merchant website and providing the universal shopping cart at the merchant website separate form a merchant shopping cart, [0051] disclosing navigate between first second, etc. websites and each website includes the same sidebar with universal shopping cart , [0059] disclosing buttons, [0065] user clicking on one of links can navigate to website of merchant and website may provide sidebar which provides button to plurality of merchant websites, button to facilitate checkout, etc., [0071], [0081] disclosing website includes sidebar depicting universal shopping cart while viewing merchant website can click a  on product and update universal shopping cart for user , [0082], [0091], [0099]).
The system of Udumudi is applicable to the system of Crespo/Swamy as they both share characteristics and capabilities, namely, they are directed to ordering items online. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the communicated information as taught by Crespo with the universal shopping cart at multiple websites accessible to the buyer as taught by Udumudi. One of ordinary skill in the art at the time of filing would have been motivated to expand the system of Crespo in order to allow the user to make checkout speedier. See Udumudi: at least paragraph [0003], [0006].


Regarding Claims 11 and 18, Crespo, Swamy, and Udumudi teach or suggest all of the limitations of claims 7 and 15. Additionally, the combination discloses wherein the one or more processors are further configured to execute the computer-readable instructions to receive, at the virtual cart system, a request from the buyer device for the persistent virtual shopping cart via an activation of a virtual command on any one of the different merchant sites (Udumudi: see at least paragraph [0007] disclosing viewing plurality of merchant websites, [0008] disclosing user navigating thru merchant website and providing the universal shopping cart at the merchant website separate form a merchant shopping cart, [0051] disclosing navigate between first second, etc. websites and each website includes the same sidebar with universal shopping cart , [0059] disclosing buttons, [0065] user clicking on one of links can navigate to website of merchant and website may provide sidebar which provides button to plurality of merchant websites, button to facilitate checkout, etc., [0071], [0081] disclosing website includes sidebar depicting universal shopping cart while viewing merchant website can click a  on product and update universal shopping cart for user , [0082], [0091], [0099]).

Regarding Claim 13, Crespo, Swamy, and Udumudi teach or suggest all of the limitations of claim 7. Additionally, the combination discloses instructions to send, by the virtual cart system and to the buyer device, with the information related to the one or more items, a corresponding pickup time for the buyer to pick up at least one of the one or more items from a merchant Point of Sale (POS) location associated with a merchant (Swamy: see paragraph [0024] disclosing scheduling delivery and/or pickup of ordered items, [0029], [0033]-[0034], [0039] disclosing allow user to make informed decisions regarding item pickup or delivery, [0037]-[0046], [0048] disclosing customer delaying payment until customer actually picks up the items, [0052] disclosing kiosk for payment at pickup location, Fig. 10, 13, 14).

Regarding Claims 14 and 20, Crespo, Swamy, and Udumudi teach or suggest all of the limitations of claims 7 and 15. Additionally, the combination discloses instructions to present, by the virtual cart system and on the persistent virtual shopping cart on the buyer device, an option to specify a delivery address (Crespo: see paragraph [0055] disclosing user specified shipping address, [0056], [0064] disclosing purchase options on interface such as shipping method and address).

Regarding Claims 9 and 16, Crespo, Swamy, and Udumudi teach or suggest all of the limitations of claims 8 and 15. Additionally, the combination discloses wherein the virtual cart is accessible via the ecommerce channel of the first merchant and a respective commerce channel of the second merchant using a displayed virtual access button (Udumudi: see at least paragraph [0007] disclosing viewing plurality of merchant websites, [0008] disclosing user navigating thru merchant website and providing the universal shopping cart at the merchant website separate form a merchant shopping cart, [0051] disclosing navigate between first second, etc. websites and each website includes the same sidebar with universal shopping cart , [0059] disclosing buttons, [0065] user clicking on one of links can navigate to website of merchant and website may provide sidebar which provides button to plurality of merchant websites, button to facilitate checkout, etc., [0071], [0081] disclosing website includes sidebar depicting universal shopping cart while viewing merchant website can click a  on product and update universal shopping cart for user , [0082], [0091], [0099]).

Claims 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crespo et al. (US 2007/0271147) in view of Swamy et al. (US 2011/0040651) in view of Udumudi et al. (US 2016/0019628), and further in view of Ramaratnam et al. (US 2013/0275237).
Regarding Claim 10, Crespo, Swamy, and Udumudi teach or suggest all of the limitations of claim 7. However, while Crespo discloses providing the customer with a receipt (see paragraph [0055]), the disclosed references do not expressly provide for receive an order confirmation from the first merchant server including a corresponding pickup time for the buyer to pick up the first item.
Ramaratnam discloses receive an order confirmation from the first merchant server including a corresponding pickup time for the buyer to pick up the first item (Fig. 5, 9, 12, paragraph [0075], [0077], [0079]-[0086], [0099]-[0100], [0115]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the order receipt as taught by Crespo with the arrival time estimate including the time period after which the order is made in which the customer must pay as taught by Ramaratnam because it would allow customers without credit/debit cards to order an item online and pay/pickup in store. See Ramaratnam paragraph [0005]-[0006], [0115].

Regarding Claim 17, Crespo, Swamy, and Udumudi teach or suggest all of the limitations of claim 15. While Crespo discloses orders with first/second merchants/servers and a customer receiving a receipt (see paragraph [0055]), the combination does not expressly provide for receive an order confirmation including a corresponding pickup time or delivery time for the first item and the second item.
However, Ramaratnam discloses receive an order confirmation including a corresponding pickup time or delivery time for the first item and the second item (Fig. 5, 9, 12, paragraph [0075], [0077], [0079]-[0086], [0099]-[0100], [0115]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the order receipt as taught by Crespo with the arrival time estimate including the time period after which the order is made in which the customer must pay as taught by Ramaratnam because it would allow .

Claims 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crespo et al. (US 2007/0271147) in view of Swamy et al. (US 2011/0040651) in view of Udumudi et al. (US 2016/0019628), and further in view of Greenspan (US 2011/0029416).
Regarding Claims 12 and 19, Crespo, Swamy, and Udumudi teach or suggest all of the limitations of claims 7 and 15. While Crespo teaches communicating information between customers, merchants, and brokers (paragraph [0032]) and providing the customer with one or more payment options at the time of checkout (paragraph [0047]), the combination does not expressly provide for instructions to present, by the virtual cart system and on the buyer device and for processing the payment, a virtual control for adding a gratuity to at least one of the one or more items.
However, Greenspan discloses instructions to present, by the virtual cart system and on the buyer device and for processing the payment, a virtual control for adding a gratuity to at least one of the one or more items (See at least paragraph [0023] and Fig. 4 disclosing interface for purchaser to allow common practice of adding customer tip to a purchase).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the payment options as taught by Crespo with the ability for a customer tip as taught by Greenspan. One of ordinary skill in the art would have been motivated to do so because it is common practice to add a tip to an order. See Greenspan paragraph [0023].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861.  The examiner can normally be reached on Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3684